Exhibit 10.3

LOGO [g13723kpmg.jpg]

 

  KPMG LLP      Telephone      267 256 7000   1601 Market Street      Fax     
609 896 9782   Philadelphia, PA 19103      Internet      www.us.kpmg.com

April 21, 2006

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

Attention: Mr. James E. Fickenscher, Chief Financial Officer

Auxilium Pharmaceuticals, Inc. (the “Company”) has requested that we consent to
the incorporation by reference of our report on the Company’s consolidated
financial statements as of December 31, 2004 and for each of the years in the
two-year period then ended in the Registration Statement on Form S-3 to be filed
in April 2006 to register common stock, preferred stock, debt securities and
warrants that the Company may sell in offerings at an aggregate public offering
price not to exceed $100 million (the “Registration Statement”)..

By agreeing to the terms of this letter, you agree to indemnify KPMG LLP
(“KPMG”) from certain risks inherent in incorporating by reference our audit
report on the Company’s consolidated financial statements as of December 31,
2004 and for each of the years in the two-year period ended December 31, 2004 in
the Registration Statement. Specifically, you agree to indemnify and hold KPMG
harmless against and from any and all legal costs and expenses (including
reasonable fees and expenses of attorneys, experts and consultants) which we may
incur in connection with our successful defense of any legal action or
proceeding that may arise as a result of our consent to the incorporation by
reference of our report on the Company’s consolidated financial statements in
the Registration Statement, whether brought under the federal securities laws or
other statutes, state statute, or common law, or otherwise. In the event KPMG
incurs legal costs or expenses indemnified hereunder, you agree to reimburse
KPMG for those costs as incurred on a monthly basis. KPMG shall not be
indemnified, and shall refund to you, any amounts paid to it pursuant to this
indemnification in the event there is court adjudication that we are guilty of
professional malpractice, or in the event that KPMG becomes liable for any part
of the plaintiff’s damages by virtue of settlement. In the event KPMG is
requested pursuant to subpoena or other legal process to produce its documents
relating to the Company in judicial or administrative proceedings to which KPMG
is not a party, the Company shall reimburse KPMG at standard billing rates for
its professional time and expenses, including reasonable attorney’s fees,
incurred in responding to such requests.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KPMG LLP, a U.S. limited liability partnership, is the U.S.

member firm of KPMG International, a Swiss cooperative.



--------------------------------------------------------------------------------

LOGO [g13723kpmg.jpg]

Auxilium Pharmaceuticals, Inc.

April 21, 2006

Page

Please indicate your acceptance of these terms by signing and returning a copy
of this letter to me.

Very truly yours,

KPMG LLP

 

/s/ John T. Capecci

John T. Capecci Partner

cc: Jennifer Strong

ACCEPTED:

Auxilium Pharmaceuticals, Inc.

 

James E. Fickenscher

Name and Title of Authorized Officer

/s/ James E. Fickenscher

Signature of Authorized Officer

April 21, 2006

Date